DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election of the species (a) Synucleopathic disorder, in the reply filed on March 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant indicates that the elected species reads upon claims 1, 26, 33, 71,88, 101-111 and 113-115.

2.	Claims 112 and 116-117 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 16, 2022.

3.	Claims 1, 26, 33, 71,88, 101-111 and 113-115, to the extent they are drawn to the species of a synucleopathic disorder, are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed 06/17/2020 and 03/29/2022 have been considered and the references therein are of record.

Specification
5.	The use of the terms Mirapex®, Requip®, Neupro®, Apokyn®, Rytary®, Sinemet®, Eldepryl®, Zelepar®, Azilect®, Comtan®, Tasmar®, Cogentin®, and Exelon® (see at least [000132] and [000251]), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

6.	Claims 1, 26 and 33 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 33-35, respectively, of copending Application No. 17/606,982 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 71, 88, 101-111 and 113-114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 18, 28, 31-37, 39-40 and 42 of co-pending Application No. 17/606,982 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims recite methods pertaining to the diagnosis of synucleopathic disease, determining effectiveness of a therapeutic intervention, monitoring progress of a subject on a therapeutic intervention for a neurodegenerative disease, and administering a palliative or neuroprotective therapeutic intervention to treat the disease. The co-pending ‘982 claims either recite limitations with respect to the steps of the various methods that are identical to the presently claimed methods, or they are obvious variations of the methods. For example, while the present claims recite a “venous” blood sample and the co-pending claims recite a blood sample, one of skill in the art would have recognized that blood samples for diagnostic use are routinely obtained by venous draw. Similarly, the statistical tests recited in present claim 105 are all well-understood, routine and conventional statistical techniques used in science. Finally, in addition to Parkinson’s disease, the specification of the ‘982 application defines Lewy body dementia (as in present claim 109) as another neurodegenerative disease that is a synucleopathic condition. 
	Accordingly, the claims of the co-pending ‘982 application teach or render obvious the recited invention of the present claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claim 115 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 33-36 and 40 and 42 of copending Application No. 17/606,982 in view of Smith et al. (Neuropsychopharmacology, 2012, 37, 213-246). 
The reasons why the claims of the ‘982 application teach or render obvious the presently claimed invention of claims 71, 88, 101-111 and 113-114 is discussed above. In particular, the co-pending claims recite a method that comprises determining that a human subject has a neurodegenerative disease, such as a synucleinopathy such as Parkinson’s disease by determining a neurodegenerative protein profile in a biological sample from the subject that is enriched for CNS-derived microsomal particles; executing a model on the dataset; and administering to the subject a palliative or neuroprotective therapeutic intervention efficacious to treat the condition. However, the co-pending claims do not recite the specific drugs that are recited in present claim 115.
Smith et al. provide an extensive review of Parkinson’s disease (PD) therapeutics that are routinely or more currently used in the treatment of PD. These include carbidopa-levodopa or levodopa, dopamine receptor antagonists (pramipexole, ropinirole), MAO-B inhibitors (selegiline, rasagiline), COMT inhibitors (tolcapone, entacapone), apomorphine (see p. 216, left column and Table 2), and anticholinergic drugs (trihexyphenidyl, ethopromazine, benztropine) (see p. 220) among others.
Therefore, it would have been obvious to one of ordinary skill in the art to have administered one or more of the known therapeutic agents for the treatment of PD, as taught by Smith, to a subject diagnosed as having PD according to the method in the co-pending application, and thereby arrive at the presently claimed invention. Given that these the therapeutics reviewed by Smith were well-known and/or established in the art at the time of filing, the use of any of these agents would have been obvious to the skilled artisan seeking to provide treatment for a patient diagnosed with PD or similar synucleinopathy. This is because the artisan has good reason to pursue the known options in his or her technical grasp to obtain predictable results. Such would amount to combining of prior art elements according to known methods (i.e., the treatment of PD using specific, art-recognized therapeutic agents) to yield a predictable outcome.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 26, 71, 88, 105 and 115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the limitation "the putative neuroprotective agent" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 71 and 88 recite using a model from a non-existent claim: “claim 0”. The metes and bounds of claims 71 and 88 therefore cannot be determined.

Regarding claims 71, 88, 105 and 115, the phrase "for example" (“e.g.”) renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 115 contains the trademark/trade names Mirapex®, Requip®, Neupro®, Apokyn®, Rytary®, Sinemet®, Eldepryl®, Zelepar®, Azilect®, Comtan®, Tasmar®, Cogentin®, and Exelon®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe various drugs and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1, 26, 33, 71, 88, 101-108, 110-111 and 113-114 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (WO 2015/200851 A1) as evidenced by Delenclos et al. (Front. Neurosci. 2017 Mar, 11:172) and Lööv et al. (Cell Mol. Neurobiol. 2016, 36, 437-448).
Zhang teaches a method for isolating and enriching CNS-derived exosomes in a biological fluid from a subject, and detecting and/or quantitating isolated CNS-derived neurological biomarkers from the enriched exosomes for the diagnosis of neurological disease such as Alzheimer's disease (AD) or Parkinson’s disease (PD) (see p. 3 lines 28-33; p. 6 lines 17-28). Such teachings are on point to steps (a)-(c) of present claim 1, steps (a) and (d) of claim 26, and step (a) of claim 101. Zhang teaches that for protein biomarkers contained within the enriched CNS-derived exosomes, the protein can be measured after lysis of the exosomes (see p. 6 lines 9-11), which addresses steps (b) and (c) of claim 26.
Zhang teaches that the protein biomarker may be alpha-synuclein (see p. 5 lines 21-22; and claims 8-9 at p. 15). As evidenced by Delenclos et al., the prior art at the time of filing recognized that the secretion of alpha-synuclein (-syn), and especially oligomeric species of -syn, is in association with exosomes (see p. 3, right column under Results). Similarly, Lööv et al. teach that alpha-synuclein associated with exosomes mainly consists of oligomers (see, for example, Fig. 5). Accordingly, the isolated and enriched CNS-derived exosomes of Zhang are evidenced to inherently contain neurodegenerative protein forms (-syn) that include “one or more oligomeric forms” as in step (c) of claims 1 and 26, and in claims 103-104 and 110-111. Note also that the instant specification has disclosed no more, and perhaps even less, than what is disclosed in the prior art for the detection of oligomeric forms of neurodegenerative proteins isolated from CNS-derived exosomes.
Zhang further discloses that the CNS-derived specific neurological biomarkers detected and/or quantitated from the enriched exosomes can be used for differential diagnosis, monitoring disease progression and/or for objectively assessing treatment effects on neurological diseases (see paragraph spanning pp. 3-4). Such teachings are on point to the recited methods encompassed by claims 1, 26, 33, 71 and 88.
Regarding claim 1 step (d) and claim 33, Figures 3A and 3B of Zhang show datasets of cohorts of subjects (267 patients with PD and 215 healthy controls) that contain values indicating the state of the neurodegenerative condition (i.e., PD or healthy; makes a pathogenic diagnosis) and quantitative measures of amounts of a neurodegenerative protein in a biological sample enriched for CNS-derived microsomal particles (i.e., plasma exosomal oligomeric -syn), and statistical analysis of these datasets which provides a model that infers the state of the neurodegenerative condition of the individual (i.e., AUC analysis providing sensitivity and specificity data). See p. 2 lines 17-26. See also Figure 3C, which provides a correlation between the amount of plasma exosomal -syn and disease severity, and Example 3 at pp. 10-11, which discloses an evaluation of plasma exosomal -syn in clinical samples. The cohorts of PD patients would inherently comprise subjects at a plurality of different disease stages as in claim 1, limitation (a)(i)(1). Regardless, the cohort of healthy control subjects addresses limitation (a)(i)(2) of claim 1.
With respect to claims 71 and 88, Zhang also teaches a method for monitoring a drug treatment of a neurological disease in a subject (see p. 7, lines 13-23). The method comprises the steps of: (a) obtaining biological fluid samples before and after drug treatment of a subject; (b)-(d) isolating and enriching each sample for CNS-derived exosomes; (c) determining the level of a biomarker in the enriched CNS-derived exosomes from each sample, wherein a decreased level in the sample after drug treatment indicates that the drug treatment is effective, and wherein the biomarker is -syn and the neurological disease is PD. Such disclosure both explicitly and implicitly provide for the inferring by determining and executing a model in infer an initial state of the neurodegenerative condition limitations in step (a) (i.e., determining -syn amounts in CNS-derived exosomes before treatment), as well as steps (b)-(d) of the claim (i.e., determining -syn amounts post-treatment, wherein a decrease in the amount of -syn is indicative of treatment efficacy; determining that the therapeutic intervention is effective/ that the subject is responding positively to the therapeutic intervention if the subsequent inference exhibits a change towards a normal state compared with the initial references). Note that broadest reasonable interpretation of a “model” is simply a working hypothesis or other thought process about the therapeutic treatment, and thus reads upon a mental activity that would be inherently performed upon monitoring the progress of therapeutic intervention as claimed. Similarly, the “dataset” in step (c)(1) would inherently be created as a result of determining levels of biomarkers as taught by Zhang.
Furthermore, the broadest reasonable interpretation of claim 101 encompasses a method of monitoring treatment effectiveness as taught by Zhang, given that the determination step (a) of claim 101 reads upon obtaining a sample from the subject “before drug treatment”, and the “administering” step (b) reads upon the “after drug treatment” (i.e., the drug has been administered). Claim 102 is anticipated because Zhang teaches determining therapeutic efficacy.
Regarding claim 105, Zhang teaches the use of statistical analysis, such as linear regression analysis and Pearson correlation (see Example 3 at pp. 10-11).  Although not explicitly stated, it is implicitly understood that such statistical analysis would be routinely and commonly performed on a computer, as in claim 106.
Regarding claims 107-108, Zhang teaches that the neurological disease is Parkinson’s disease (see p. 1 line 19 and claim 5), which is a synucleinopathic disorder.
Claim 113 is anticipated because Zhang teaches that the biological sample can be blood, plasma or serum (see p. 3 lines 28-29).
And finally, regarding claim 114, Zhang teaches that exosomes are enriched using antibodies against a marker on the surface of the CNS-derived exosomes, LICAM (see p. 4 lines 12-14). Zhang teaches that the bound exosomes are eluted (i.e., washed) for further use and/or measurement (see p. 5 lines 9-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim(s) 1, 26, 33, 71, 88, 101-111 and 113-115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2015/200851 A1) as evidenced by Delenclos et al. (Front. Neurosci. 2017 Mar, 11:172) and Lööv et al. (Cell Mol. Neurobiol. 2016, 36, 437-448) and in view of Goetzl (US 2015/0119278 A1) and Smith et al. (Neuropsychopharmacology, 2012, 37, 213-246).
	The reasons why the teachings of Zhang anticipate the invention of claims 1, 26, 33, 71, 88, 101-108, 110-111 and 113-114 is discussed above. In brief, Zhang discloses methods for the diagnosis, differential diagnosis, monitoring disease progression and/or for objectively assessing treatment effects on neurological diseases (see paragraph spanning pp. 3-4), wherein the method comprises detecting and quantitatively determining the amount of alpha-synuclein found in CNS-derived exosomes, wherein the alpha-synuclein protein is of the oligomeric form. However, even though Zhang teaches diagnosis of PD, Zhand does not explicitly teach that the neurological disorder is Lewy body dementia, which is another synucleinopathic disease (as in claim 109), or that the drug being administered is one of those recited in claim 115.
Consistent with the methods of Zhang, Goetzl discloses using exosome-derive biomarkers, such as alpha-synuclein (see [0008]), in diagnostic and prognostic methods for the diagnosis of neurodegenerative disease, such as Lewy body dementia (see [0007]). 
The teachings of Smith et al. have also been discussed above and provide an extensive review of Parkinson’s disease (PD) therapeutics that are routinely or more currently used in the treatment of PD. These include carbidopa-levodopa or levodopa, dopamine receptor antagonists (pramipexole, ropinirole), MAO-B inhibitors (selegiline, rasagiline), COMT inhibitors (tolcapone, entacapone), apomorphine (see p. 216, left column and Table 2), and anticholinergic drugs (trihexyphenidyl, ethopromazine, benztropine) (see p. 220) among others.
Accordingly, it would have been obvious to one of ordinary skill in the art to have used the method of Zhang to diagnosis another synucleinopathic disorder – Lewy body dementia – given the teachings of Goetzl, as well as to have used any of the known PD therapeutics as taught by Smith in the monitoring method of Zhang, and thereby arrive at the presently claimed invention. Such would amount to the simple substitution of one known equivalent for another to obtain predictable results.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1, 26, 33, 71, 88, 101-111 and 113-114 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and natural phenomenon without significantly more.  Applicant is directed to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) for analysis of the present claims.
	According to 2019 PEG, the answer to Step 1 is yes, the claim is directed to a series of steps and is a process and, therefore is a statutory category.
The claim(s) recite(s) methods for: determining a diagnostic algorithm that predicts rates of disease progression or degree of response to a putative neuroprotective agent, or else makes a pathogenic diagnosis, separates clinically similar but etiologically different neurodegenerative disorder subgroups, or predicts whether or the degree to which a subject is likely to respond to a putative neuroprotective agent (claims 1, 26); provides a dataset and performs a statistical analysis on the dataset to develop a model that infers the state of a neurodegenerative condition in an individual (claim 33); determining effectiveness of a therapeutic intervention in treating a neurodegenerative condition by determining a neurodegenerative protein profile prior to and following administration of a therapeutic intervention, and determining effectiveness of the intervention (claim 71); monitoring progress of a subject on a therapeutic intervention for a neurodegenerative condition by determining a neurodegenerative profile prior to and following administration of a therapeutic intervention and determining effectiveness of the intervention (claim 88); and determining that a human subject has a neurodegenerative condition characterized by a neurodegenerative protein (claim 101). 
The limitations of “performing statistical analysis on a dataset” (claim 1), “correlating [a] neurodegenerative protein profile” (claim 26), “providing a dataset” and “performing a statistical analysis on the dataset” (claim 33), “inferring…by determining”,  “determining” therapeutic efficacy and “executing a model” (claims 71, 88) and “determining…a neurodegenerative condition” as drafted and under their broadest reasonable interpretation, cover performance of the limitations in the mind, or else are mathematical calculations, and thus fall within the “Mental processes” and “Mathematical concepts” groupings of abstract ideas. See MPEP 2106.04(a). Additionally, the limitations regarding diagnosis or prognosis of a neurodegenerative condition, or monitoring therapeutic efficacy, are both a mental process (determining, observing, evaluating, forming a judgement or opinion) and a natural phenomenon correlation between the results of certain measured biomarkers and the presence of disease. These limitations may also be considered as laws of nature because they describe a consequence of natural process in the human body, e.g., the naturally-occurring relationship between one or more neurodegenerative protein disease biomarkers and the manifestation of neurodegenerative disease (ND). Therefore, the answer to Step 2A, Prong 1, is also yes. The claims recite the judicial exceptions of an abstract idea and a natural phenomenon and/or a law of nature.
These judicial exceptions are not integrated into a practical application.  In particular, claims 1, 26, 33, 71, 88 and 101 all recite some version of measuring or determining a biomarker value/profile in a sample, and determining a diagnosis/differential diagnosis/prognosis/therapeutic effect based upon this data, wherein the second portion of the claims is the judicial exception(s). The measuring step must be performed in order to perform the diagnostic/prognostic/evaluation methods, and therefore is considered a data gathering step. Claim 101 additionally recites “administering to the subject a palliative or neuroprotective therapeutic intervention to treat the neurodegenerative condition” after it is diagnosed. However, this administration step is an intended use of the claimed invention and is not particular; it is merely instructions to “apply” the exception in a generic way. The recitation of administering a “palliative or neuroprotective therapeutic intervention” is also quite broad, and reads upon the administration of any agent that can provide a therapeutic effect for ameliorating, reducing or preventing any ailment or symptom of any neurodegenerative condition.  Thus, the administration step does not integrate the mental analysis step into a practical application.
Dependent claims simply recite additional limitations with respect to the form of the biomarker, the type of therapeutic effect that is observed, the type of statistical analysis that is used, the type of neurodegenerative condition that is diagnosed, the type of biological sample, or further explanation on how the exosomes are selected. None of these limitations or steps integrate the judicial exception(s), or else must be completed in order to perform the diagnostic method, and therefore may broadly be considered as data gathering steps. As such, the claims to not integrate the abstract idea or natural correlation phenomenon into a practical application because the claims do not impose any meaningful limits on practicing the method. Thus, the answer to Step 2A, Prong 2, is no, the judicial exception(s) is/are not integrated into a practical application.
Finally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant specification at [0004] recognizes that oligomeric forms of neurodegenerative proteins contribute to the neuronal degeneration and death observed in neurodegenerative diseases. The steps for data gathering, such as to determine the amounts of such oligomeric proteins or a protein profile, etc., are required to practice the claimed diagnostic/prognostic/evaluation methods. Yet these steps do not add a meaningful limitation to the methods as the steps not only were routinely and conventionally performed by those in the art (see below), but also are recited at a high level of generality, and thus cover all techniques for the detection or measurement of such proteins.
Again, methods for the detection and measurement of various forms of alpha-synuclein, such as oligomers and monomers, were known and practiced in the art at the time of filing. These oligomeric proteins were also recognized as being diagnostic for synucleinopathic disease, such as Parkinson’s disease (PD). See, for example, Majbour et al. (Oligomeric and phosphorylated alpha-synuclein as potential CSF biomarkers for Parkinson’s disease. Mol. Neurodegeneration, 2016, 11:7) and US Patent 9,261,514 B2 to Kim et al., which discloses methods for the quantitative detection of a-syn oligomers, such as for the diagnosis of PD.  Similarly, diagnostic methods for the isolation and extraction of CNS-derived exosomes, for the detection and diagnostic measurement of neurodegenerative disease-associated biomarker proteins associated with and/or contained within the exosomes, were also well-understood, routine and conventional in the art.  In particular, see Zhang (WO 2015/200851 A1; cited above), Goetzl (US 2015/0119278 A1; listed on IDS), Goetzl (US 2017/0343563 A1), Kang et al. (US 2017/0307638 A1) and Mollenhauer et al. (WO 2017/032871 A1).
Thus, methods consistent with the claimed diagnostic methods were well-understood, routine and conventional in the art at the time of filing.
Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception(s). Therefore, the answer to Step 2B is no, the claims are not patent eligible.


Invitation to Participate in DSMER Pilot Program
13.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Conclusion
14.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649